 

Case 2:2 Pelee IT Dears 52 Filed 10/20/20 Page 1 of 3
___ RECEWED ___ COPY

OCT 2 0 2020

GLERK U & DISTRICT GOURT United States Attorney
DISTRICT OF ARIZONA District of Arizona

4
WEP UTT

U.S. Department of Justice

 

 

 

    

 

 

Two Renaissance Square Main: (602) 514-7500
40N. Central Ave., Suite 1800 Main Fax: (602) 514-7693
Phoenix, AZ 85004-4408

October 20, 2020

Honorable Camille D. Bibles

United States Magistrate Judge

123 North San Francisco Street, Suite 200
Flagstaff, Arizona 86001

Re: United States v. Chauncey Hollingberry
USAO No. 2020R04425

Court No. ¢R-20-00673-PHX-MTL (MTM)
Dear Magistrate Judge Bibles:

This case has been or may be assigned to you. In order for you to determine whether a potential
conflict may exist in a matter that has been assigned to your Court, and in light of your former positions
with the Department of Justice, you have requested that we automatically provide the following
information. We have carefully reviewed all of the available records in our office, to include internal
computer data, and determined that:

O A CONFLICT MAY EXIST
To the best of my knowledge, you had direct involvement in this case or matter while you were
employed with the U.S. Attorney’s Office on the following dates: October 1, 1998 through
January 11, 2002; January 5, 2004 through March 2, 2012; and April 6, 2015 through February 5,
2019.

NO PROBABLE CONFLICT

My review of the file and/or court docket indicates you did not have direct involvement in this
case or matter.

Please feel free to contact me with any questions. Thank you.

Sincerely,

8/Lisa E. Jennis

LISA E. JENNIS
Assistant United States Attorney
LEJ/tah
 

Case 2:20-cr-00673-MTL Document 52 Filed 10/20/20 Page 2 of 3

U.S. Department of Justice

 

United States Attorney
District of Arizona

 

Two Renaissance Square Main: (602) 514-7500
40 N. Central Ave., Suite 1800 Main Fax: (602) 514-7693
Phoenix, AZ 85004-4408

October 20, 2020

Honorable Dominic W. Lanza

U.S. District Court Judge

Sandra Day O’Connor U.S. Courthouse, Suite 621
401 W. Washington Street, SPC 46

Phoenix, Arizona 85003-2151

Re: United States v. Chauncey Hollingberry
USAO No. 2020R04425
Court No.

Dear Judge Lanza:

This case has been or may be assigned to you. In order for you to determine whether a potential conflict
may exist in a case or matter that has been assigned to your Court, and in light of your former positions with the
Department of Justice, you have requested that we automatically provide the following information. We have
carefully reviewed all the available records in our office, including the computer data, and determined that (mark
the appropriate category, if applicable):

C} ACONFLICT MAY EXIST

 

C The case or matter was in the White Collar Fraud and Public Corruption Section of the United States
Attorney’s Office for the District of Arizona while you served in a supervisory capacity over that
section (December 2, 2012 through January 24, 2015).

LO The case or matter was in the United States Attorney’s Office for the District of Arizona while you
served in a supervisory capacity over the Criminal Division (January 25, 2015 through
September 11, 2018).

C] My review of the file indicates that you had direct involvement in this case or matter while you
worked in the United States Attorney’s Office for the District of Arizona (October 14, 2008
through September 11, 2018).

NO PROBABLE CONFLICT

 

My review of the file indicates that: 1) you had no direct involvement in the case or matter; 2) the
case or matter was not in the White Collar Fraud and Public Corruption Section when you
supervised that section (December 2, 2012 through January 24, 2015); and 3) the case or matter
was not in the office when you had supervisory authority over the Criminal Division (January 25,
2015 through September 11, 2018).

Sincerely,

s/Lisa E. Jennis

LISA E. JENNIS
Assistant United States Attorney

LEJ/tah

 
 

 

Case 2:20-cr-00673-MTL Document 52 Filed 10/20/20 Page 3 of 3

U.S. Department of Justice

United States Attorney
District of Arizona

 

Two Renaissance Square Main: (602) 514-7500
40 N. Central Ave., Suite 1800 Main Fax: (602) 514-7693
Phoenix, AZ 85004-4408

October 20, 2020

Honorable Michael T. Morrissey

United States Magistrate Judge

Sandra Day O’Connor U.S. Courthouse, Suite 324
401 W. Washington Street

Phoenix, Arizona 85003-2151

Re: United States v. Chauncey Hollingberry
USAO No. 2020R04425
Court No.
Dear Judge Morrissey:

This case has been or may be assigned to you. In order for you to determine whether a potential conflict
may exist in a case or matter that has been assigned to your Court, and in light of your former positions with the
Department of Justice, you have requested that we automatically provide the following information. We have
carefully reviewed all the available records in our office, including the computer data, and determined that (mark
the appropriate category, if applicable):

C} ACONFLICT MAY EXIST

C]

The case or matter was in the United States Attorney’s Office for the District of Arizona while you
served in a supervisory capacity over the Appellate Section (November 3, 2002 through May 1,
2005).

The case or matter was in the National Security and Border Security Section of the United States
Attomey’s Office for the District of Arizona while you served in a supervisory capacity over that
section (May 2007 through October 23, 2011).

My review of the file indicates that you had direct involvement in this case or matter while you
worked in the United States Attorney’s Office for the District of Arizona (September 8, 1991
through September 7, 2013).

xX} NOPROBABLE CONFLICT

LEJ/tah

My review of the file indicates that: 1) you had no direct involvement in the case or matter; 2) the
case or matter was not in the Appellate Section when you supervised that section (November 3,
2002 through May 1, 2005); and 3) the case or matter was not in the office when you had
supervisory authority over the National Security and Border Security Section (May 2007 through
October 23, 2011).

Sincerely,

5/Lisa E. Jennis

LISA E. JENNIS
Assistant United States Attorney

 
